Mr. Justice Horton delivered the opinion of the court. The decision of the questions involved in this appeai depends mainly upon what was intended by the use of the words “ original certificate ” in the last application. The originals of all the applications and policies are by stipulation filed in this court for inspection. The last application is a printed form and has no writing in it except the former policy number and the amount of the new policy, both in figures, and the date and signatures. The reason for exchanging policies the 'last time appears in the application and is to change from what is called “ the post mortem assessment plan ” to the “ natural life plan.” There is nothing outside the last application to indicate that the deceased desired to exchange policies for any other purpose. The words “ original certificate ” occur nine times in the last application. In some instances they refer conclusively to the last surrendered policy. For instance, it is stated that “ on the issuance of the new policy, the original certificate shall become null and void,” and all liability under said k< original certificate ” be released. The first certificate had been surrendered to the company and canceled more than ten years prior to that time, and other certificates had been issued in lieu thereof. Hence the provision that the original certificate should become null and void and all liability thereunder be released could not have referred to that first certificate. As stated, the words “ original certificate” in said last application are printed in the form used and are not in a single instance written. That application was not prepared for this particular case, but is printed apparently for general use by said company. In every place -where those words are used in said last application they may be considered as referring to the last policy issued prior to the making of such last application, without doing violence to the language used or resorting to any forced construction. But the use of those words in some of the places where they appear in the last application can not possibly refer to the first policy. Upon the face of the last policy, the one which it is sought to reform, are indorsed these words: “ This policy issued in exchange for certificate (or policy) number 932, which has this day been surrendered and canceled.” The policy that day surrendered and canceled was the third one issued. It was the one referred to as the “ original certificate ” in the last application and was the one payable, one-half to appellant and one-half to heirs. It was the one which deceased desired to exchange for the natural life policy. The last policy was not delivered to the deceased at the time the application therefor was signed, but the clerk who filled out the written parts of that application and signed it as a • witness, and who filled out the written portions of the last policy, sent such policy to the deceased by post, and in the letter inclosing the same, said: “We' inclose stamped, addressed envelope, and .will ask you to return your original certificate for cancellation.” That shows that the clerk representing the insurance company in making out and receiving the last application and issuing the last policy, at that time understood that the “ original certificate ” referred to was the one payable, one-half to the appellant, and which was, when returned to the insurance company, marked “ Exchanged for Natural Life Policy.” The last application states that “ The new policy shall be based on the application for the original certificate.” The policy there referred to as the “ original certificate,” is, as we have seen, the one providing that one-half the amount thereof shall be paid to appellant.. It follows that the application there referred to must be the application for that policy. That application, dated April 11, 1892, is the one which directs that the indemnity shall be payable, one-half to appellant. There are facts concerning the family and other circumstances tending to show that in exchanging for the natural life policy, there was no intention on the part of the deceased to change the beneficiary. It is not, however, thought to be necessary to review such facts in detail. We are satisfied with the conclusion of the trial court and the decree of that court will be affirmed.